DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 9 recites “A computer program product comprising one or more computer-readable storage media having program instructions collectively stored on the one or more computer-readable storage media”. In the state of the art, transitory signals are commonplace as a medium or media for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of the recited “one or more computer-readable storage media” covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. Claims 10-16 are rejected since claims 10-16 depend on claim 9 and fail to rectify the problem above as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “determining, by a client device, for each of a plurality of automated assistant devices in an environment that are each executing at least one automated assistant, an active capability of the automated assistance device” which is confusing because it is unclear whether “that” herein is referred back to “automated assistant devices” or both “client device” and “automated assistant devices” and thus, renders claim indefinite. Claim 1 further recites “initiating playback of digital media by an automated assistant executing at least in part on the client device” which is further confusing because it is unclear whether “initiating” is by “an automated assistant executing at least in part on the client device” or “playback of digital media” is by “an automated assistant executing at least in part on the client device” and thus, further renders claim indefinite. Claim 1 further recites “in response to initiating playback, the client device processing the digital media to identify an audio segment in the digital media that, upon playback, is expected to trigger activation of at least one automated assistant executing on at least one of the plurality of automated assistant devices in the environment, based on the active capability of the at least one of the plurality of automated assistant devices” which is further confusing about the word “that” because it is unclear whether “that” is referred back to “the digital media”, “an audio segment”, or “the client device” and it is unclear which one of “the digital media”, “an audio segment”, or “the client device” is expected to trigger activation of …” and thus, further renders claim indefinite. Claim 1 further recites “in response to initiating playback, the client device processing the digital media to identify an audio segment in the digital media that, upon playback, is expected to trigger activation of at least one automated assistant executing on at least one of the plurality of automated assistant devices in the environment, based on the active capability of the at least one of the plurality of automated assistant devices;” which is further confusing about “based on …” because it is unclear that “the client device processing the digital media …” is,  “is expected to trigger activation of at least one automated assistant …”, “is trigger activation of at least one automated assistance …”, or “executing on at least one of the plurality of automated assistant devices in the environment” is “based on the active capability of the at least one of the plurality of automated assistant devices” and thus, further renders claim indefinite. Claims 2-8 are rejected due to the dependencies to claim 1.
Claim 9 is rejected for the at least similar reasons described in claim 1 above since claim 9 recited the similar deficient features as recited in claim 1 above. Claims 10-16 are rejected due to the dependencies to claim 9.
Claim 17 is rejected for the at least similar reasons described in claims 1, 9 above since claim 17 recited the similar deficient features as recited in claims 1, 9 above. Claims 18-20 are rejected due to the dependencies to claim 17.
Claim 4 further recites “wherein the client device processing the digital media to identify the audio segment is further in response to determining that a volume level associated with playback of the digital media satisfies a threshold determined based on the proximity of each of the plurality of automated assistant devices to the client device”, which is confusing because it is unclear whether “a threshold” is “determined based on the proximity of each of the plurality of automated assistant device to the client device” or “a volume level associated with … satisfies a threshold” is based on the proximity of each of the plurality of automated assistant devices to the client device” and thus, renders claim indefinite. 
Claim 12 is rejected for the at least similar reason as described in claim 4 above because claim 12 recites the similar deficient features as recited in claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-10, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US 20200075010 A1).
Claim 1: Lang teaches a method implemented by one or more processors (title and abstract, ln 1-16, a system in fig. 6 and method steps in figs. 8, 11-13; non-transitory computer-readable medium containing instructions and implemented by one or more processors, para 37), the method comprising: 
determining, by a client device (a playback device PBD in fig. 6), for each of a plurality of automated assistant devices (including NMD 612, 614, 616, …, in fig. 6) in an environment (an environment in fig. 1) that are each executing at least one automated assistant (NMD used to control a household using a voice control, i.e., automated assistance, para 20-21), an active capability of the automated assistant device (receiving voice input via a microphone, para 20; capability of detecting specific wake word such as “Alexa” for AmazonTM voice service, “Ok Google” for querying the GoogleTM voice service, etc., and wake response, para 22; being active to disable and enable in wake response, para 134; determining NMDs in the audible range, para 135-136); 
initiating playback of digital media by an automated assistant executing at least in part on the client device (playback initiated by instructing from a control device 126 or 128, para 123); 
in response to initiating playback, the client device processing the digital media to identify an audio segment in the digital media that, upon playback (a first portion is playing, and then detecting a second portion of whether one or more local keywords in the second portion of the received content before the second portion is played back, abstract; determining which section that includes wake word, para 30), is expected to trigger activation of at least one automated assistant executing on at least one of the plurality of automated assistant devices in the environment (ignoring false triggering by detecting wake words in the playback media, other than human voice, para 30-31; falsely trigger the wake-response of a NMD, para 23, i.e., expected to trigger activation of …, para 23-24), based on the active capability of the at least one of the plurality of automated assistant devices (e.g., those NMDs within the audible range determined, para 135-136; capability of detecting specific wake word and performing wake response, para 22; being active to disable and enable in wake response, para 134); and 
in response to identifying the audio segment in the digital media (discussion above), the client device modifying the digital media to suppress the activation of the at least one automated assistant executing on at least one of the plurality of automated assistant devices in the environment (mixing in a tone or other audio marker into the commercials to be playback by the processing device, para 32; the processing device can be in the NMDs or playback device, para 30).
Claim 9: Lang teaches a computer program product (title and abstract, ln 1-16, a system in fig. 6, non-transitory computer-readable medium containing instructions, para 37) comprising one or more computer-readable storage media (a non-transitory computer-readable medium, para 37) having program instructions collectively stored on the one or more computer-readable storage media (instructions stored in the medium, para 37), the program instructions executable (executable by one or more processors, para 37) to: 
determine, by a client device (a playback device PBD in fig. 6), for each of a plurality of automated assistant devices (including NMD 612, 614, 616, …, in fig. 6) in an environment (an environment in fig. 1) that are each executing at least one automated assistant (NMD used to control a household using a voice control, i.e., automated assistance, para 20-21), an active capability of the automated assistant device (receiving voice input via a microphone, para 20; wake response disabled, para 22; being disabled and enabled in wake response, para 134; determining NMDs in the audible range, para 135-136);
initiate playback of digital media by an automated assistant executing at least in part on the client device (playback initiated by instructing from a control device 126 or 128, para 123); 
in response to initiating playback, process the digital media, by the client device, to identify an audio segment in the digital media that, upon playback (a first portion is playing, detecting a second portion of whether one or more local keywords in the second portion of the received content before the second portion is played back, abstract; determining which section that includes wake word, para 30), is expected to trigger activation of at least one automated assistant executing on at least one of the plurality of automated assistant devices in the environment (falsely trigger the wake-response of a NMD, para 23, i.e., expected to trigger activation of …, para 23-24), based on the active capability of the at least one of the plurality of automated assistant devices (e.g., those NMDs within the audible range determined and based, para 136); and 
in response to identifying the audio segment in the digital media, communicate, by the client device (notifying the NMDs to disregard the wake words when played back by the playback device, para 26), with at least one of the plurality of automated assistant devices in the environment (the one or more NMDs being notified, para 26) to cause the activation of the at least one automated assistant executing on the at least one of the plurality of automated assistant devices in the environment to be suppressed during playback of the audio segment (disregarding the wake words by the one or more NMDs, para 26, para 31, 33).
Claim 17 has been analyzed and rejected according to claims 1, 9 above.
Claim 2: Lang further teaches, according to claim 1 above, further disclosing discovering, by the client device (PBD contains wireless interfaces 216, supporting IEEE 802.11a, 802.11b, …, 4G mobile communication standard, para ), each of the plurality of automated assistant devices in the environment using a wireless communication protocol (each of NMD in fig. 7, including network interface 708, performing BluetoothTM, Wireless direct, and/or Proprietary wireless, among possibilities, by controller device 622 and communication with NMD in fig. 6, para 105, and thus, discovering BluetoothTM signal by the controller device 622 is inherency for communicating with the NMD; e.g., pairing a NMD with a PBD via the controller device, para 139).
Claim 7: Lang further teaches, according to claim 1 above, wherein the client device processing the digital media to identify the audio segment comprises processing the digital media using a hotword detection model (wake word detection component 504 in the processing system 500 in fig. 5) to detect potential triggers in the digital media (analyzing the received audio content from media to determine if any wake words are present in the record by using a wake word detection algorithm, para 81-83 and preventing the NMD from detecting or stopping detecting of the wake word, para 87, i.e., the wake word is potential to trigger command listening following the wake word, para 86-88, para 22).
Claim 8: Lang further teaches, according to claim 1 above, wherein the client device modifying the digital media comprises inserting a digital watermark into an audio track of the digital media (in order to avoid causing false triggering, mixing a tone or other audio marker into commercial for the voice service so that the NMD ignoring wake words that are detect in conjunction with the inserted audio marker, para 25; dynamically and automatically insert audio tone or marker in the audio content, para 32, para 91).
Claim 10 has been analyzed and rejected according to claims 9, 2 above.
Claim 15 has been analyzed and rejected according to claims 9, 7 above.
Claim 16 has been analyzed and rejected according to claims 9, 8 above and Lang further teaches, wherein the communicating with at least one of the plurality of automated assistant devices in the environment to cause the activation of the at least one automated assistant executing on the at least one of the plurality of automated assistant devices in the environment to be suppressed during playback of the audio segment comprises: 
providing at least a portion of the audio segment or a fingerprint based on the audio segment to at least one of the plurality of automated assistant devices (the processing system 500 dynamically insert audio tone or marker as the claimed fingerprint or audio segment, and the NMD received the audio tones or marker during playback, para 91); or providing an instruction to at least one of the plurality of automated assistant devices to stop listening at a time corresponding to the audio segment (via the notification component 506 in fig. 5 and the discussion above, notifying the NMD to ignore or disregard the wake word section played, para 86-87).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (above) and in view of reference Lang et al. (US 20170242653 A1, hereinafter Lang53).
Claim 3: Lang further teaches, according to claim 1 above, determining, by the client device, a proximity of each of the plurality of automated assistant devices to the client device (a NMD pairing and audible range of these playback devices is determined as known physical proximity, para 139-140), except using calibration sounds or wireless signal strength analysis.
Lang53 teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-13 and method steps in fig. 9) and wherein a proximity of each of the plurality of automated assistant devices (NMD with the controller device 522 in fig. 5) to the client device (PBD in fig. 5) using calibration sounds or wireless signal strength analysis (proximity is determined between a user holding the controller device and the playback device by a voice input to the NMD from the user as the claimed calibration sounds, or based on the signal strength between the control device and the playback devices, para 165, or emitting and receiving test tone for determining the proximation, para 194-195) for benefits of enhancing the universal acoustic field control by using one controller device (para 163-165) and achieving accurate signal control and listening experiences (para 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the proximity of each of the plurality of automated assistant devices using calibration sounds or wireless signal strength analysis, as taught by Lang53, to the proximity of each of the plurality of automated assistant devices to the client device in the method, as taught by Lang, for the benefits discussed above.
Claim 4: the combination of Lang and Lang53 further teaches, according to claim 3 above, wherein the client device processing the digital media to identify the audio segment is further in response to determining that a volume level associated with playback of the digital media satisfies a threshold determined based on the proximity of each of the plurality of automated assistant devices to the client device (Lang53, the predetermined tone may be played at the same power level or volume at each playback device and the microphone(s) of the NMD may receive the test tone and determine based on highest power level which playback device is closest to the NMD, para 194-195).
Claim 11 has been analyzed and rejected according to claims 9, 3 above.
Claim 12 has been analyzed and rejected according to claims 11, 4 above.

Claims 5-6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (above) and in view of reference Smith et al. (US 20200090646 A1, hereinafter Smith).
Claim 5: Lang further teaches, according to claim 1 above, wherein the determining the active capability of the automated assistant device comprises one or more of: determining whether or not the automated assistant device is performing hotword detection (notifying NMD to prevent the NMD from detecting or stop detecting the wake word via the notification component 506 in fig. 5, para 86, and thus, inherently the NMD is determined to detect the wake word before stopping); and determining whether or not the automated assistant device is listening for specific voices (listening a voice command as wake word response by the NMD is expected after the wake word detected at normal operation, para 22 and notification component 506 notifying the NMD to stop detecting the wake word at abnormal situation, and thus, the NMD is determined whether to detect or not detect specific words, including voice command and/or wake word via the microphone of the NMD inherently), except determining whether or not the automated assistant device is performing open-ended automatic speech recognition.
Smith teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-16 and method steps in fig. 7 and implemented in a system in fig. 1B) and wherein determining whether or not the automated assistance device is performing open-ended automatic speech recognition is disclosed (one or more speech processing components to recognize a voice of a particular user or a particular set of users associated with a household by configuring parameters, i.e., the open-end, para 65, and thus, one or more speech processing components to be inherently determined to perform open-end ASR for determining the specific speaker or speakers) for benefits of achieving an secured speech recognition specifically for household members and avoid false trigger of the speech recognition (abstract, para 24) and further enhance listening experiences (para 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein determining whether or not the automated assistant device is performing open-ended automatic speech recognition, as taught by Smith, to the determining the active capability of the automated assistant device in the method, as taught by Lang, for the benefits discussed above.
Claim 6: the combination of Lang and Smith further teaches, according to claim 5 above, wherein the client device processing the digital media to identify the audio segment is further based on an output of a speaker identification model (Smith, output from the speech processing components) and in response to determining that the active capability of one or more of the plurality of automated assistant devices includes performing hotword detection or performing open-ended automatic speech recognition (Lang, wake word as the claimed wake word detection as discussed in claim 1 above, and Smith, performing the automatic speech recognition as discussed in claim 5 above and including false wake word detection, abstract).
Claim 13 has been analyzed and rejected according to claims 9, 5 above.
Claim 14 has been analyzed and rejected according to claims 13, 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654